NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1640-17T1

U.S. BANK NATIONAL
ASSOCIATION,

          Plaintiff-Respondent,

v.

ADAM LIEBERMAN,

          Defendant-Appellant,

and

GENESE LIEBERMAN and
UNITED STATES OF AMERICA,

     Defendants.
______________________________

                    Submitted November 14, 2018 – Decided February 20, 2019

                    Before Judges Rothstadt and Natali.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Ocean County, Docket No. F-
                    021976-16.

                    Adam Lieberman, appellant pro se.
            Phelan Hallinan Diamond & Jones, PC, attorneys for
            respondent (Brian J. Yoder, on the brief).

PER CURIAM

      In this residential mortgage foreclosure matter, defendant Adam

Lieberman appeals from the final judgment of foreclosure entered on October

31, 2017 after Judge Francis Hodgson, Jr. earlier granted summary judgment to

plaintiff, U.S. Bank National Association, and struck defendant's answer.

Defendant also challenges the judge's May 26, 2017 summary judgment order

and the denial of his cross-motion for dismissal, as well as the judge's October

27, 2017 order fixing the amount due to plaintiff.

      In his opposition to plaintiff's summary judgment motion, defendant

asserted challenges to plaintiff's standing and further claimed plaintiff violated

the New Jersey Fair Foreclosure Act (FFA), N.J.S.A. 2A:50-53 to 2A:50-68. On

May 31, 2017, Judge Hodgson placed on the record his detailed findings of fact

and conclusions of law addressing each of defendant's contentions. When he

issued his later order fixing the amount due, Judge Hodgson also issued a written

decision explaining his findings.

      On appeal, defendant contends that Judge Hodgson abused his discretion

by (a) concluding plaintiff's proofs were "sufficient to grant [s]ummary

[j]udgment"; (b) finding that plaintiff had standing to file the complaint; (c)

                                                                          A-1640-17T1
                                        2
concluding plaintiff complied with the FFA; and (d) "concluding plaintiff

demonstrated with evidence the amount due is accurate."

      We review a court's grant of summary judgment de novo, applying the

same standard as the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017).

Summary judgment must be granted if "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." Templo

Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, 224 N.J. 189,

199 (2016) (quoting R. 4:46-2(c)).

      We have considered defendant's contentions in light of our de novo review

of the record and applicable legal principles and conclude that they are without

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

We are satisfied that Judge Hodgson's factual findings concerning all of

defendant's contentions are fully supported by the record and, in light of those

facts, his legal conclusions are unassailable.    We therefore affirm the final

judgment of foreclosure and each of the orders under review substantially for

the reasons expressed by the judge in his thorough oral and written decisions.

      Affirmed.


                                                                          A-1640-17T1
                                        3